Citation Nr: 0633208	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  97-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD) prior to September 
8, 1999.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1991 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 27, 
2006, which vacated an April 2005 Board decision and remanded 
the case for additional development.  The Court had 
previously vacated, in part, a July 2003 Board decision and 
remanded the issue on appeal for additional development in a 
December 27, 2004, order.  The issue initially arose from a 
February 1998 rating decision by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, granted service connection 
for PTSD and assigned a 50 percent rating effective from 
August 6, 1996.  

It is significant to note that a 100 percent rating for PTSD 
has been established effective from September 8, 1999, by a 
January 2004 rating decision.  In its July 2003 decision the 
Board found the issue of entitlement to service connection 
for alcoholism, secondary to PTSD, had been withdrawn in 
April 2002.  The July 2003 decision also denied entitlement 
to service connection for left shoulder and back disabilities 
noting that an April 2003 administrative decision found 
injuries incurred as a result of a motor vehicle accident in 
1965 were not incurred in the line of duty.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  Although the 
veteran was provided VCAA notice in April 2002 as to service 
connection matters, a review of the record shows he has not 
been adequately notified of the evidence necessary to 
substantiate his increased rating claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

During the pendency of this appeal, the Court also issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
finding that the VCAA notice requirements applied to all 
elements of a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, the Board finds appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the increased rating claim is provided.  

The Board also notes that the Court incorporated a joint 
motion for remand in its April 2006 order and, in essence, 
found the Board had failed to adequately discuss matters 
addressed in the Court's December 2004 order.  Specifically, 
it was noted the Board had failed to discuss the impact, if 
any, of the fact that the veteran had been unemployed and in 
receipt of Social Security Administration (SSA) disability 
benefits since 1989 and had failed to discuss the impact of 
his long-term unemployment upon his claim, to include whether 
he was drawing SSA disability benefits in part due to his 
PTSD.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  The 
available record includes a portion of a February 1989 SSA 
decision; however, there is no evidence of any attempt to 
obtain the pertinent records associated with that claim.  
These records, if available, should be obtained for an 
adequate determination.

The Board also notes that the February 1989 SSA determination 
indicates the veteran's mental disabilities were a result of 
his long-term alcohol abuse and that it was the opinion of a 
September 1999 VA examiner that the veteran's drinking 
problem appeared to have occurred prior to his sexual assault 
in 1964.  It is also significant to note that the February 
1998 VA rating determination granting entitlement to service 
connection for PTSD was based upon verified stressor events 
including trauma associated with the motor vehicle accident 
that was subsequently found by VA not have been in the line 
of duty.  In light of the Court's order to address the 
veteran's SSA determination and long history of unemployment, 
the Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his increased rating claim, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) to request 
or tell him to provide any evidence in 
his possession that pertains to the 
claim.  These notice requirements are to 
be applied to all elements of the claim.  

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security 
Administration disability 
determinations, as well as all 
associated records. 

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  Specific determinations 
must be made as to whether any 
psychiatric symptoms or difficulty 
obtaining or retaining employment as a 
result of alcohol abuse during the period 
from August 6, 1996, to September 8, 
1999, were secondary to PTSD and whether 
administrative review of the February 12, 
1998, rating decision establishing 
service connection for PTSD is required 
as a result of the April 2003 VA 
administrative decision.  If any benefit 
sought remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


